Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 lines 5-6: "an abutment surface of the optics device" should be changed to -- the abutment surface of the optics device -- since antecedence basis has been established.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5, 7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (US 2017/0030547) (hereinafter Yasuda).
Re claim 1: Yasuda discloses a lighting apparatus for vehicles, with a light source device (see fig. 2) including a light source (111, fig. 10) and a light source carrier (110, fig. 10), an optics device (130, figs. 2 and 10) for generating a predetermined light distribution (see para [0007]), having an abutment surface (surface of 130 contacting bottom surface of 112, fig. 10) and lugs (133, fig. 10) projecting from the abutment surface (see fig. 10), and a cooling device (150, fig. 10) (heat dissipation member, see para [0050]) for the light source (111), wherein the light source (111) is fastened in a reference aligning position (see figs. 2 and 10) relative to the optics device (130), wherein the light source carrier (110) is fastened in the reference aligning position (see figs. 2 and 10) between the abutment surface (see fig. 10) of the optics device (130) and an abutment surface (surface of 154a and 151 with 190, fig. 10) of the cooling device (150), contacting both the abutment surface of the optics device (see fig. 10) and the abutment surface of the cooling device (154 contacts 110, see fig. 10), wherein the cooling device (150) has receiving recesses (151b, fig. 10) for receiving the respective lugs (133) of the optics device (130), wherein an inside diameter (diameter can be the width of 151b, fig. 10) of the receiving recess (151b) is larger than an outside diameter (diameter of 133, fig. 10) (refer to fig. 3B) of the respective lug (133), and wherein the cooling device (150) is fastened to the lugs (133) of the optics device (130) by fastening screws (172) in threaded engagement (screw, see para [0072]) in respective lugs (133).  



Re claim 3: Yasuda discloses the light source carrier (110, fig. 10) is positioned via at least two bearing points (points where 152 are located, see fig. 2) which are arranged to be distributed in a plane of extent (horizontal plane of 152, fig. 2) receiving the abutment surface (see fig. 10) of the optics device (130), wherein the light source carrier (110) is planar and has at least two bore holes (115, fig. 10) (see fig. 2) in which respective lugs (133, fig. 10) projecting from the abutment surface (see fig. 10) of the optics device (130) engages.

Re claim 5: Yasuda discloses the lugs (133, fig. 10) of the optics device (130) have an internal thread (since 172 is a screw 133 has an internal thread, see para [0072]), wherein the cooling device (150, fig. 10) has bore holes (151b, 152b, fig. 10) (see fig. 2) aligned with the lugs (133) of the optics device (130) at the bearing points (points of 152, fig. 2) for the partial engagement of fastening screws (172, fig. 10) in the lugs (133), wherein a shaft (shaft of 172, fig. 10) of the fastening screws (172) is in threaded engagement (screw, see para [0072]) with the respective lug (133).

Re claim 7: Yasuda discloses the abutment surface (surface of 130 contacting bottom surface of 112, fig. 10) of the optics device (130, fig. 10) is formed by an upper side (top side of 130, fig. 10) of a reflector (130), and a quantity of reflector surfaces (132, fig. 10) extends 

Re claim 9: Yasuda discloses a method for mounting a lighting apparatus, wherein a light source device (100, fig. 10) comprising a light source (111, fig. 10) and a light source carrier (110, fig. 10) is brought into and fixed in a reference aligning position (position of 110, fig. 2) relative to an optics device (130, fig. 10) having an abutment surface (surface of 130 contacting bottom surface of 112, fig. 10) and lugs (133, fig. 10) projecting from the abutment surface (see fig. 10), wherein in a first step, the light source carrier (110) is positioned at an  abutment surface (surface of 130 contacting bottom surface of 112) of the optics device (130), wherein in a second step, the light source carrier (110) is moved (110 can be slid) relative to the optics device (110) in a plane of extent (plane of 110, fig. 2) having the abutment surface (surface of 130 contacting bottom surface of 112) into a reference aligning position (position of 110, fig. 2) for the orientation of the light source (111) with respect to the optics device (130), and wherein lastly, the light source carrier (111) is clamped between the abutment surface (surface of 130 contacting bottom surface of 112) of the optics device (130) and an abutment surface (surface of 154a and 151 with 190, fig. 10) of a cooling device (130), wherein the cooling device (130) has receiving recesses (151b, fig. 10) for receiving the respective lugs (133) of the optics device (130), and wherein an inside diameter (diameter can be the width of 151b, fig. 10) of the receiving recess (151b) is larger than an outside diameter (diameter of 133, fig. 10) (refer to fig. 3B) of the respective lug (133).  



Re claim 12: Yasuda discloses a lighting apparatus for vehicles, with a light source device (see fig. 2) including a light source (111, fig. 10) carried on a printed circuit board light source carrier (110, fig. 10) (wiring pattern, see para [0051]), an optics device (130, fig. 10) for generating a predetermined light distribution (see para [0007]), having an abutment surface (surface of 130 contacting bottom surface of 112, fig. 10) and lugs (133, fig. 10) projecting from the abutment surface (see fig. 10), and a cooling device (150, fig. 10) for the light source (111), wherein the light source (111) is fastened in a reference aligning position (position of 111 within opening of 131a, fig. 10) relative to the optics device (130), wherein the light source carrier (110) is fastened in the reference aligning position (see fig. 10) between the abutment surface (see fig. 10) of the optics device (130) and an abutment surface (surface of 154a and 151 with 190, fig. 10) of the cooling device (150), wherein the cooling device (150) has receiving recesses (151b, fig. 10) for receiving the respective lugs (133) of the optics device (130), wherein an .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2017/0030547) in view of Suemitsu et al. (US 2018/0128444) (hereinafter Suemitsu).
Re claim 8: Yasuda teaches a plurality of reflectors (132, fig. 10) are connected to one another in one piece (see fig. 2).
However, Yasuda fails to teach a separate light source carrier and a separate cooling device are connected to each reflector.
Suemitsu teaches a plurality of reflectors (20a, 20b, 20c, fig. 3) are connected to one another in one piece (see fig. 3), wherein a separate light source carrier (41, fig. 3) and a separate cooling device (52, fig. 3) are connected to each reflector (20a, 20b, 20c) (see fig. 1).
Therefore, in view of Suemitsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the light source carrier and .

Response to Arguments
Applicant’s arguments with respect to claim 1, 9, and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest the light source carrier (7) is planar and has at least two bore holes (19, 19', 19") in which respective lugs (14) projecting from the abutment surface (18) of the optics device (2) engages, wherein at least one bore hole (19) of said at least two bore holes (19, 19', 19") is formed at a first bearing point (20) as a round hole (19') adapted to one of the lugs (14) of the optics device (2) such that the light source carrier (7) is fixed at the first bearing point (20) in the plane of extent (E) of the abutment surface, and wherein at least one further bore hole (19) of said at least two bore holes (19, 19', 19") is formed as an elongated hole (19") at a second bearing point (21, 22) such that the light source carrier (7) is displaceably adjustable at the second bearing point (21, 22) in a predetermined aligning direction as specifically called for in the claimed combinations.
Claim 11 is allowable since it is dependent upon claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsubo (US 2015/0062948) disclose a similar lighting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG SONG/Primary Examiner, Art Unit 2875